Citation Nr: 1421728	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-11 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for insomnia, to include as secondary to a service-connected disability. 

4.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his grandfather


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 17, 1999, to November 9, 1999 and in the Navy from June 19, 2000, to July 21, 2000. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Nashville, Tennessee.

In March 2013, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In March 2013, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ).
However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of service connection for an ankle disability, a low back disability, insomnia, and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 2001 rating decision, the RO denied service connection for insomnia finding that there was no evidence of such in the service treatment records and the Veteran failed to appear for an examination to evaluate the claimed disability. 

2.  Evidence received since the June 2001 rating decision includes private treatment records and the Veteran's hearing testimony showing that he has trouble sleeping.  

3.  The new evidence, demonstrating insomnia coupled with the Veteran's assertion that it may be secondary to a service-connected disability, raises a reasonable possibility of substantiating the claim of service connection for insomnia.   

4.  In an April 2002 rating decision, the RO denied service connection for a left ankle disability and a low back disabling finding that the evidence did not demonstrate current diagnose for either disability.  The pertinent evidence included service treatment records reflecting treatment for each of the claimed disabilities and VA examination report showing no residual disabilities.  

5.  Evidence received since the April 2002 rating decision includes private medical evidence showing diagnoses of osteoarthritis of the ankle, herniated lumbar disc, and intervertebral disc, degenerative joint disease, and sciatica.  

6.  The new evidence, showing possible current diagnoses of back and ankle disabilities, raises a reasonable possibility of substantiating the claims of service connection for a low back disability and left ankle disability.   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  The June 2001 rating decision that denied service connection for insomnia is final.  38 U.S.C.A § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for insomnia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2013). 

3.  The April 2002 rating decision that denied service connection for a left ankle disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

4.  New and material evidence has been received sufficient to reopen the claim of service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

5.  The April 2002 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

6.  New and material evidence has been received sufficient to reopen the claim of service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims of service connection for a left ankle disability, a low back disability, and a sleep disorder were previously denied in June 2001 and April 2002 rating decisions on the basis that no then current disability was found.  Private medical evidence and the Veteran's March 2013 hearing testimony were not previously of record.  Presuming their credibility for the limited purpose of establishing whether new and material evidence has been received, these VA records indicate the current existence of the disabilities claimed and as such, raise a reasonable possibility of substantiating the claims of service connection for insomnia, a left ankle disability, and a low back disability.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that for the limited purpose of establishing whether new and material evidence has been submitted, the evidence is to be presumed credible).  Accordingly, the claims are reopened. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for insomnia is granted.

New and material evidence having been received, the application to reopen a claim for service connection for a left ankle disability is granted.

New and material evidence having been received, the application to reopen a claim for service connection for a low back disability is granted.


REMAND

For the claim for service connection for a left ankle disability, current records show diagnoses of osteoarthritis and service treatment records show that the Veteran was seen for a left ankle sprain in June 2000 and July 2000.  As there is no evidence addressing the nature and etiology of any current left ankle disability, the Veteran should be afforded such an examination.

Likewise for the claim for service connection for a low back disability, the record shows various diagnoses, including herniated lumbar disc, and intervertebral disc, degenerative joint disease, and sciatica.  He was seen in service in October 1999 for complaints of back pain following pushups with a partner and assessed with lumbar strain.  The Veteran testified at his March 2013 hearing that following service he fell from a ladder and injured his back in 2008.  As there is no evidence addressing the nature and etiology of any current low back disability, the Veteran should be afforded such an examination.

As to the claims for insomnia and acquired psychiatric disability, the Veteran essentially contends that these are secondary to his current psychical disabilities.  Thus, he should be afforded an examination on remand. 

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current left ankle disability and low back disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should determine whether it is at least as likely as not (a 50 percent probability or more) that any current left ankle disability and/or low back disability had its/their onset in service, or is/are otherwise related to the Veteran's military service, to include the notations in the service treatment records.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current insomnia and acquired psychiatric disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should determine whether it is at least as likely as not (a 50 percent probability or more) that any current insomnia and/or acquired psychiatric disability had its/their onset in service, or is/are otherwise related to the Veteran's military service.

The examiner must also determine if either of the claimed disabilities was aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by either a left ankle or low back disability.  If the examiner determines that either insomnia and/or an acquired psychiatric disability is/are aggravated by either of the physical disability, the examiner should report the baseline level of severity of the claimed disability prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the physical disability. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


